                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

SHANNA ROCHELL WATERS,                  )
                                        )
             Plaintiff,                 )
                                        )
v.                                      )    CIVIL ACTION NO. 18-0249-MU
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social           )
Security,                               )
                                        )
             Defendant.                 )

                                     JUDGMENT

      In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be AFFIRMED.

      DONE this the 1st day of July, 2019.

                                  s/P. BRADLEY MURRAY
                                 UNITED STATES MAGISTRATE JUDGE
